Exhibit 10.1

 

American Apparel, Inc.

747 Warehouse Street

Los Angeles, California 90021

(213) 488-0226

 

June 7, 2015

 

Re:  Letter Agreement

 

Gentlemen:

 

This letter sets forth the agreement between American Apparel, Inc. (the
“Company”) and the parties hereto with respect to the matters set forth below.

 

1.                                      The Company shall, as promptly as
practicable after the date of the Company’s 2015 annual meeting of stockholders
(the “2015 Annual Meeting”), form an advisory committee (“Advisory Committee”). 
The Advisory Committee will include industry executives, Company employees and
other qualified personnel identified by the Nominating and Corporate Governance
Committee (the “NGC”) of the Company’s Board of Directors (the “Board”) and will
meet regularly as a committee to provide insights, guidance and strategic input
for the CEO.  The initial chairman of the Advisory Committee will be Gene
Montesano assuming he is willing and able to serve in such capacity.

 

2.                                      The NGC, acting in accordance with its
regular procedures and guidelines, will use reasonable efforts to identify a new
director who (i) has at least five (5) years of experience as a member of senior
management of retail and/or apparel companies, (ii) is not employed by or
affiliated with the Company, Standard General L.P. or any of their respective
affiliates, and (iii) is independent under current NYSE MKT stock exchange
rules (the “New Director”).  Prior to the Company’s 2016 annual meeting of
stockholders, the Company will appoint the New Director to fill a vacancy on the
Board.

 

3.                                      Effective immediately, Jeffrey Kolb
hereby irrevocably withdraws his notice of intent to nominate persons for
election as directors of the Company and to present a proposal at the 2015
Annual Meeting, dated May 17, 2015, including the proposal set forth therein. 
The parties acknowledge and agree that Gene Montesano has irrevocably withdrawn
as a candidate for election to the Board at the Company’s 2015 Annual Meeting
effective as of June 5, 2015.  In addition, Adrian Kowalewski has informed the
Company that he has irrevocably withdrawn as a candidate for election to the
Board at the Company’s 2015 Annual Meeting effective as of June 7, 2015.

 

4.                                      You agree not to provide the Company
with any notice of intention to nominate directors for election or notice of
intention to present new business at the 2015 Annual Meeting or to support or
participate in any such notice by another stockholder.

 

5.                                      The parties each acknowledge and agree
that money damages would not be a sufficient remedy for any breach (or
threatened breach) of this letter agreement by it and that, in the event of any
breach or threatened breach hereof, the non-breaching party shall be

 

--------------------------------------------------------------------------------


 

entitled to seek injunctive and other equitable relief, without proof of actual
damages, that the breaching party shall not plead in defense thereto that there
would be an adequate remedy at law, and that the breaching party agrees to waive
any applicable right or requirement that a bond be posted by the non-breaching
party.  Such remedies shall not be the exclusive remedies for a breach of this
letter agreement, but will be in addition to all other remedies available at law
or in equity.

 

6.                                      This letter agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to the principles of the conflicts of laws thereof.  The parties hereby
irrevocably submit to the exclusive jurisdiction of the courts of the State of
Delaware and irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit, or proceeding arising out of this letter agreement
in the Delaware Court of Chancery, and further irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such action,
suit, or proceeding brought in any such court has been brought in an
inconvenient forum.  This letter agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof.  This letter
agreement shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

7.                                      This letter agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall constitute the same agreement.  One or more counterparts of this
letter agreement may be delivered by telecopier or PDF electronic transmission,
with the intention that they shall have the same effect as an original
counterpart hereof.

 

 

 

Very truly yours,

 

 

 

American Apparel, Inc.

 

 

 

 

 

By:

/s/ Hassan N. Natha

 

Name:

Hassan N. Natha

 

Title:

Executive Vice President and Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

Confirmed and Agreed to:

 

 

 

 

 

Jeffrey Kolb

 

 

 

 

 

/s/ Jeffrey Kolb

 

 

 

 

 

Dated: June 7, 2015

 

 

3

--------------------------------------------------------------------------------